Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 3, 2022, and the supplemental amendment filed March 9, 2022. As directed by the amendment: Claims 1, 10, and 24 were amended.  Claims 21 and 26 were cancelled. Claims 1-4, 6-8, 10, 22-25, and 27-29 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figure 11, box 1102 states “Launch Bilateral Simulation App” and “Simulation” appears to be a typographical error. Examiner suggests --Stimulation--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986).
Regarding claim 1, Schmidt discloses a method of regulating stress (can treat PTSD, anxiety, or panic disorder, see lines 7-13 of [0015]) comprising: 
(a) providing an individual (subject 12, Fig. 1A), engaged in one or more active behaviors (the user may be working, driving, reading, meditating, or sleeping, see the penultimate sentence of [0026] and [0049]), with (i) a first (first vibrating element 20A, rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control in Fig. 5 already adjusts a “rate,” presumably a rate of the vibration frequency. Here, Schmidt provides control of the speed, or rate, at which the two vibration stimulators cycle back and forth via the 
 (b) having the individual hold or place the first and second devices (20A, 20B, Fig. 1A) bilaterally in therapeutic contact with either the individual's hands, shoulders, neck, chest, waist, thighs, legs, arms, calves, ankles, or wrists (see Fig. 1A, the user holds the first and second devices 20A, 20B, bilaterally in therapeutic contact with the hands. Additionally, see lines 1-8 of [0047] and lines 1-7 of [0037]); 
(c) having the individual activate the first and second tactile stimulators (20A, 20B) through setting the speed setting, the intensity setting, or both the speed and intensity settings (see lines 1-8 of [0039], the patient adjusts/sets the operating controls 52 to suit their needs, and adjusts the operating controls 52 as needed throughout the operating period. Operating controls 52 include the speed setting control 56 and the intensity setting control 54, Fig. 2) on the controller (40); 
(d) allowing the individual to change the speed setting, the intensity setting, or both the speed and intensity setting (using operation controls 52 including speed setting control 56 and intensity setting control 54, see Fig. 2) during a therapeutic session after performing step (c) (see the last two lines of [0039]. The individual adjusts the operating controls “as needed throughout the operating period.” This adjustment will be after the initial settings/adjustment in lines 1-5 of [0039]);

Schmidt states that the controller (40) may be wireless (see the last sentence of [0050]) but is silent regarding the controller being a mobile digital device application wireless controller; does not specifically state the individual changes the setting(s) at least one time during a therapeutic session; and Schmidt is silent regarding the mobile digital device application controller does not provide any additional stimulation simultaneously with the application of bilateral tactile stimulation.
However, with respect to the controller being a mobile digital device application wireless controller, modifying the controller (40) to be useable in a smart phone via an app is well known in the art, and provides expected benefits such as improving convenience and portability, and no longer requiring a specifically dedicated controller to use the device.
Furthermore, Kelley teaches a related system (Fig. 1) for providing vibrational bilateral stimulation therapy (see the first sentence of [0067] and see the first two sentences of [0062], vibrational stimulators are placed on each wrist) using handholdable vibrational stimulators (stimulators 110, 110, Fig. 1; “handholdable” is a broad phrase and the stimulators 110, 110, Fig. 1, are capable of being held by a hand, rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control in Fig. 5 already adjusts a “rate,” presumably a rate of the vibration frequency. Here, Kelley provides control of the speed, or rate, at which the two vibration stimulators cycle back and forth. For example, see lines 4-11 of [0065]. A user selecting the stimulators to be active for 10 milliseconds each repeating cycle would be a “fast” setting, while selecting the stimulators to be active for 100 milliseconds each repeating cycle would be a “slow” setting) and intensity (“The user interface on the touch-sensitive screen 104 may also optionally present a variable control, which the user may adjust to determine the relative intensity of the stimulations produced by each stimulator,” see lines 52-56 of [0065]) via the user interface (via touch-sensitive screen 104, Fig. 1) of the mobile digital device application wireless controller (100, Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless controller of Schmidt to be a smart phone with a touch-sensitive screen configured to allow the 
The modified Schmidt/Kelley method as currently combined is still silent regarding the individual changes the setting(s) at least one time during a therapeutic session; and Schmidt is silent regarding the mobile digital device application controller does not provide any additional stimulation simultaneously with the application of bilateral tactile stimulation.
However, with respect to the method step requiring the individual to change the setting(s) at least one time during a therapeutic session, it is noted that the modified Schmidt/Kelley method clearly states that the user can change the speed setting, the intensity setting, or both, during the therapeutic treatment (the patient is permitted to adjust the settings to suit their individual preference, and to change the settings as needed throughout the operating period, see lines 1-8 of [0049] and lines 1-3 of [0046] of Schmidt). Thus, it is up to the user to adjust the settings according to their preference, and they may change the settings throughout the operating period, which is during the therapeutic treatment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmidt/Kelley to have the individual change a setting according to their preferences at 
The modified Schmidt/Kelley method is still silent regarding the mobile digital device application controller (40 of Schmidt, as modified by Kelley’s smart phone application) does not provide any additional stimulation simultaneously with the application of bilateral tactile stimulation, because Schmidt discloses providing blinking lights.
However, it is noted that it has been held that omission of additional elements would be obvious if the feature of the elements was not desired (see MPEP 2144.04(II)(A)). In the instant case, one of ordinary skill in the art would recognize that the blinking feature of Schmidt is not absolutely necessary. Schmidt’s title and claims refer to “tactile stimulations” and “tactile stimulators,” but do not recite any form of visual stimulation. Furthermore, Schmidt states that the function of the blinking feature can be performed by the psychotherapist asking the patient to track a hand or fingers moving rapidly back and forth across their field of vision (see the first two sentence of [0005]). Additionally, one of ordinary skill in the art would recognize that some patients may not tolerate or respond well to the stimulation of the blinking lights because it may be overly stimulating or unnecessary. Thus, some patients would be expected to prefer using just the tactile stimulation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmidt/Kelley to omit the blinking light feature from the controller because this will provide expected results of reducing the material costs of designing/making the device 
Regarding claim 3, the modified Schmidt/Kelley method discloses using the first and second devices (20A, 20B, Fig. 1A of Schmidt) in a handheld manner without securing the band (see Fig. 1A of Schmidt).
Regarding claim 4, the modified Schmidt/Kelley method discloses attaching the first and second devices (20A, 20B, Fig. 1A of Schmidt) to the securing bands and placing the bands bilaterally in contact with body parts of the individual (see lines 9-10 of [0050] and lines 4-7 of [0037] of Schmidt).
Regarding claim 6, the modified Schmidt/Kelley method discloses placing the first and second devices (20A, 20B, Fig. 1A of Schmidt) within a child’s toy and placing the toy in contact with the individual to provide tactile stimulation to the individual (“In the case of their use by children, the vibrating elements may be embedded in an appealing toy or stuffed animal” see lines 6-8 of [0050] of Schmidt).
Regarding claim 7, the modified Schmidt/Kelley method discloses wherein the first device (20A, Fig. 1A, Fig. 2 of Schmidt) and the second device (20B, Fig. 1A, Fig. 2 of Schmidt) lack any visual display (20A, 20B, do not have a visual display/screen).
Regarding claim 8, the modified Schmidt/Kelley method discloses wherein the first device (20A, Fig. 1A, Fig. 2 of Schmidt) and the second device (20B, Fig. 1A, Fig. 2 of Schmidt) lack any visual display (20A, 20B, do not have a visual display/screen).
Regarding claim 23, the modified Schmidt/Kelley method discloses the individual is performing one or more tasks during application of bilateral tactile stimulation, wherein the tasks relate to employment related activities, driving a vehicle, or engaging 
Regarding claim 24, the modified Schmidt/Kelley method discloses wherein the method is used to provide a therapeutic benefit to the individual wherein the individual is suffering from a stress-related disorder (such as PTSD, see lines 7-13 of [0015] of Schmidt, and note that many of these other disorders listed would also be “stress-related”).
Regarding claim 25, the modified Schmidt/Kelley method discloses wherein the individual is diagnosed with one or more of an attention deficit disorder, an obsessive/compulsive disorder, clinical depression, a panic disorder, anxiety, an eating disorder, and a learning disability (see lines 1-13 of [0015] of Schmidt, the method is administered through the guidance of a psychotherapist and is used to treat patients with PTSD, clinical depression, addictive disorder, eating disorder, obsessive/compulsive disorder, dissociative disorder, sexual dysfunction, anxiety, panic disorder, learning disabilities, attention deficit disorder, sleep disorder, and pain).
Regarding claim 27, the modified Schmidt/Kelley method discloses attaching the first and second devices (20A, 20B, Fig. 1A of Schmidt) to the securing bands and causing the first and second devices to apply bilateral tactile stimulation to the individual (see lines 9-10 of [0050] and lines 4-7 of [0037] of Schmidt).
Regarding claim 28, the modified Schmidt/Kelley method discloses the individual affixing the first and second devices (20A, 20B) to one or more articles of the individual’s clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) and causing the tactile stimulators to 
Regarding claim 29, the modified Schmidt/Kelley method discloses detaching the first and second devices (20A, 20B) from the securing bands (as in Fig. 1A of Schmidt, the stimulators are detached from the disclosed securing bands) and causing the tactile stimulators to apply tactile bilateral stimulation to the individual (see Fig. 1A).
Claims 2, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986) as applied to claim 1 above, and further in view of Snow (2015/0038886).
Regarding claim 2, the modified Schmidt/Kelley method discloses moving each of the first and second devices (20A, 20B) to an article of clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) but is silent regarding removing them from the securing band, to the article of clothing.
Snow teaches a related method of providing vibration to an individual to reduce stress (see lines 1-5 of [0004]) using a remote-controllable (opening 812 “to attach or hold automatic or wireless controls” and wireless connectivity operation 832, see Figs. 8A-8B, see lines 7-8 of [0045]) handholdable device (therapeutic delivery device 800, Fig. 8A. “Handholdable” is a broad term, and the therapy device 800 is able to be held by hand(s) because it is a relatively small device as it can be inserted into pockets such as 703, Fig. 7, 303, Fig. 3, see the first sentence of [0045]. Additionally, the device has 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second devices of Schmidt/Kelley to be configured to be removably inserted into pockets in the securing band and at least one article of clothing as taught by Snow, so the vibration devices can be easily removed and used for multiple applications such as in the shirt (701, Fig. 7) of Snow, or into pockets inserted in the wristbands, socks, shoes as suggested by Schmidt. Thus, a user could receive stress reducing vibration therapy in a variety of wearable items, according to their preference.
Regarding claim 10, the modified Schmidt/Kelley/Snow method discloses wherein at least one of the articles of clothing is configured to be in therapeutic contact with the individual (the socks disclosed by Schmidt would read on the broadest reasonable interpretation of being configured to be in therapeutic contact with the individual because socks are tight enough to stay attached to the foot without accidentally slipping off, and the tactile stimulation devices will be inserted into pockets 
Regarding claim 22, the modified Schmidt/Kelley method discloses the individual placing the first and second devices (20A, 20B) in one or more articles of the individual’s clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) and causing the first and second devices to apply bilateral tactile stimulation to the individual (see the last sentence of [0023], and see lines 4-7 of [0037] of Schmidt, the vibrating elements are inserted into bilateral elements such as socks/shoes, and the disclosed method specifically states various locations are “acceptable as long as they occur on opposite sides of the body”). The modified method does not specifically disclose the use of pockets.
Snow teaches a related method of providing vibration to an individual to reduce stress (see lines 1-5 of [0004]) using a remote-controllable (opening 812 “to attach or hold automatic or wireless controls” and wireless connectivity operation 832, see Figs. 8A-8B, see lines 7-8 of [0045]) handholdable device (therapeutic delivery device 800, Fig. 8A. “Handholdable” is a broad term, and the therapy device 800 is able to be held by hand(s) because it is a relatively small device as it can be inserted into pockets such as 703, Fig. 7, 303, Fig. 3, see the first sentence of [0045]. Additionally, the device has a short form factor, and is lightweight so as to be easily worn, see the last sentence of [0045]), comprising a tactile stimulator (vibration transducer 830, Fig. 8B). This 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second devices of Schmidt/Kelley to be configured to be removably inserted into pockets in the securing band and at least one article of clothing as taught by Snow, so the vibration devices can be easily removed and used for multiple applications such as in the shirt (701, Fig. 7) of Snow, or into pockets inserted in the wristbands, socks, shoes as suggested by Schmidt. Thus, a user could receive stress reducing vibration therapy in a variety of wearable items, according to their preference.
Response to Arguments
Applicant's arguments filed March 3, 2022, have been fully considered but they are not persuasive. Applicant’s arguments filed March 9, 2022, have also been considered, but they merely describe a correction of a typographical error.
Regarding the argument that Applicant maintains its position as disclosed in the Response to Office Action on November 3, 2021, and fully incorporates the response here by reference (see the last paragraph of page 11 of the Remarks), this argument is not persuasive for the same reasons explained in the Non-Final Rejection mailed 
Regarding the argument that Schmidt has a visual display module with blinking indicators synchronized to the activation of the first and second vibrating element, in contrast to the present claims that do not permit the use of blinking lights (see page 12 of the Remarks), this argument is not persuasive. Although Schmidt does disclose the use of blinking lights, this distinction is obvious because MPEP 2144.04(II)(A) states that omission of additional elements would be obvious if the feature of the elements was not desired. In the instant case, one of ordinary skill in the art would recognize that the blinking feature of Schmidt is not absolutely necessary. Schmidt’s title and claims refer to “tactile stimulations” and “tactile stimulators,” but do not recite any form of visual stimulation. Furthermore, Schmidt states that the function of the blinking feature can be performed by the psychotherapist asking the patient to track a hand or fingers moving rapidly back and forth across their field of vision (see the first two sentence of [0005]). Additionally, one of ordinary skill in the art would recognize that some patients may not tolerate or respond well to the stimulation of the blinking lights because it may be overly stimulating or unnecessary. Thus, some patients would be expected to prefer using just the tactile stimulation.
Regarding the argument that Schmidt has a visual display that counts and displays the number of times the vibrating elements have cycled, in contrast to the present claims that do not permit the use of counters (see page 12 of the Remarks), this argument is not persuasive. A visual display showing a number is not a form of “stimulation.” Applicant’s mobile device application wireless controller clearly provides 
Regarding the argument that Schmidt provides no teaching, suggestion, or motivation for a method wherein the controller provides only for tactile stimulation (see the second paragraph of page 12 of the Remarks, through the first paragraph of page 13 of the Remarks), this argument is not persuasive. As already stated above, although Schmidt does disclose the use of blinking lights, this distinction is obvious because MPEP 2144.04(II)(A) states that omission of additional elements would be obvious if the feature of the elements was not desired. Furthermore, Schmidt’s claims are focused on tactile stimulation, as visual stimulation/blinking lights are not recited in any claim. 
Regarding the argument that Kelley is directed to delivering bilateral stimulation to physiological signals from the patient, to initiate or accelerate the onset of sleep and maintain a sleep state after the onset of sleep, and does not mention using its devices on an individual engaged in one or more active behaviors (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. Kelley does not need to mention using its devices on an individual engaged in one or more active behaviors because Schmidt is the primary reference and already discloses this feature. Kelley is from the same field of endeavor (therapeutic tactile stimulation) and provides a clear benefit of a user being able to control the parameters of the bilateral stimulation through the ease of a smart phone application. The mere fact that Kelley promotes sleep would not discourage one of ordinary skill in the art from implementing the smart phone control capability in other bilateral tactile stimulation devices.
Regarding the argument that “Snow only makes mention of use of vibrations, among several other types of energy to be applied to an individual … Snow does not even primarily focus on the use of vibrations to control stress” (see the third paragraph of page 14 of the Remarks), this argument is not persuasive. Snow refers to vibration therapy throughout the specification. But even if Snow did not “primarily focus on the use of vibrations to control stress,” Applicant has provided no explanation as to why that would discourage one of ordinary skill in the art from combining Snow with Schmidt and Kelley. 
Regarding the argument that even if Snow were somehow to be seen as relevant within the present field of art and combined with Schmidt and Kelley, it fails to remedy the deficiencies of Schmidt/Kelley with respect to amended claim 1 (see the penultimate paragraph of page 14 of the Remarks), this argument is not persuasive. Snow discloses body-worn tactile stimulation to relieve stress, so it is within the same field of endeavor as the instant invention. Additionally, the alleged deficiencies of Schmidt/Kelley would be obvious to one of ordinary skill in the art as explained in the rejection statements above.
Regarding the argument that Snow does not teach or suggest a method comprising providing an individual with multiple stimulation devices and positioning such devices for application of bilateral tactile stimulation as required by claim 1, or provide tactile stimulation without any additional stimulation (see the penultimate paragraph of page 14 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Schmidt is the primary reference and already discloses providing an individual with multiple stimulation devices and positioning such devices for application of bilateral tactile stimulation (see Fig. 1 of Schmidt).
Regarding the argument that Snow is directed to non-bilateral administration of stimulations including vibroacoustic, physioacoustic, phototherapy, and the like and as such, claims 1, 2, 10, and 22 are nonobvious over this combination of references (see the last paragraph of page 14 of the Remarks through the first sentence of page 15 of the Remarks), this argument is not persuasive. Snow does not need to be directed to bilateral stimulation in order to be pertinent prior art. Snow discloses body-worn tactile stimulation to relieve stress, so it is within the same field of endeavor as the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harper et al. (2016/0158097) discloses a related body worn vibration device with a smart phone as a wireless controller. Makower et al. (2016/0022533 and 2016/0000643) discloses a related vibratory stimulation device with a smart phone as a wireless controller. Barnes et al. (2012/0023785) discloses a bilateral vibratory stimulation device. Seiler (8,644,967) discloses a bilateral vibratory stimulation device with a wireless controller.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785